—In a proceeding, inter alia, pursuant to CPLR article 78 to review so much of determinations of the respondent Commissioner of the New York State Department of Social Services, dated July 14, 1992, August 3, 1992, and November 9, 1992, made after hearings, as found that the petitioners lack standing to seek administrative review of the adequacy of foster care payments that were made on behalf of children who no longer reside with them, the petitioners appeal from a judgment of the Supreme Court, Nassau County (Brucia, J.), dated September 28, 1993, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The Supreme Court correctly concluded that the petitioners, as the providers of foster care rather than the recipients thereof, do not have standing to seek administrative review of the adequacy of foster care payments that were made on behalf of children who no longer reside with them (see, Matter of To-bias v Bane, 218 AD2d 743 [decided herewith]).
The petitioners’ remaining contentions are without merit. Rosenblatt, J. P., Ritter, Copertino and Hart, JJ., concur.